DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the amendment filed on 03/21/2022 in which claims 1, 6, 14, and 21 were amended. No other claims were added or canceled, therefore claims 1-9, 13-14, and 21-27 are pending for examination below. 

Allowable Subject Matter
Claims 1-9, 13-14, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the controller configured to: receive, from the portable controller, a desired time of day at which a charging session for the battery will end, estimate a latest time of day at which charging can begin for the battery based at least in part upon the desired time of day at which the charging session for the battery will end, determine, based on data indicative of a cost of power, whether a cost of power satisfies a threshold, and, in response to the cost of power not satisfying the threshold during the charging session, automatically start charging of the battery via the vehicle charger during the charging session based on at least the estimated latest time of day, and repeatedly display on the display, during the charging of the battery with the battery charger, information indicative of when charging will be completed.”
Claims 2-7 depend from claim 1 and are allowed for the same reasons. 
With respect to claim 8, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “sending a wireless signal from the portable controller to the controller of the vehicular battery charger to begin charging the battery of the vehicle; supplying electricity from the source of power to the battery of the vehicle responsive to the wireless signal from the portable controller; and during charging of the battery with the vehicular battery charger: repeatedly receiving at the controller at least one signal indicative of a level of charge of the battery; repeatedly estimating, based at least in part upon the at least one signal, an amount of time remaining to charge the battery; and repeatedly displaying: information indicative of the amount of time remaining to charge the battery based at least in part upon the estimating step, and information indicative of the level of charge of the battery.”
Claims 9, 13, and 14 depend from claim 8 and are allowed for the same reasons. 
With respect to claim 21, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a controller electrically coupled to the electrical power cord and configured to receive at least one signal indicative of a level of charge of the battery; and a transmitter electrically coupled to the controller; wherein the controller is further configured to transmit, via the transmitter during charging of the battery, at least one signal indicative of the level of charge of the battery and at least one signal indicative of an amount of time remaining to charge the battery estimated at least partially based at least in part upon the level of charge of the battery; a portable controller remote from the vehicle and battery charger, the portable controller configured for wireless communication with the controller of the battery charger via the transmitter of the battery charger, and to receive the at least one signal indicative of the level of charge of the battery and the at least one signal indicative of the amount of time remaining to charge the battery thereby; and a display electrically coupled to the portable remote controller and configured to display, during charging of the battery at least the level of charge of the battery received by the portable controller.”
Claims 22-27 depend from claim 21 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859